United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1322
Issued: December 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 10, 2011 appellant filed a timely appeal from a January 20, 2011 Office of
Workers’ Compensation Programs (OWCP) decision denying his request for reconsideration of
the merits of his claim. As more than 180 days has elapsed from the date of the last merit
decision of August 5, 2010 to the filing date of the current appeal on May 10, 2011, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board only has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 23, 2009 appellant, then a 53-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sprained two fingers on his right hand after he slipped on ice
in the performance of duty on December 17, 2009.
On January 5, 2010 the employing establishment controverted appellant’s claim.
Appellant submitted a December 18, 2009 report by Dr. Amy Rodgers, a family
practitioner, diagnosed right hand pain and restricted him from grasping and lifting with his right
hand for five days.
In another December 18, 2009 report, Dr. Charles E. O’Brien, a radiologist, reviewed an
x-ray of appellant’s right hand and wrist and diagnosed possible nondisplaced fracture at the base
of the middle phalanx of the middle finger, verses Mach effect, normal wrist and early
degenerative changes of the interphalangeal joints of the fingers.
On December 19, 2009 Dr. Rodgers reiterated her diagnosis and restricted appellant from
using his right hand.
In a December 30, 2009 report, Diana W. Brennan, a physician’s assistant, diagnosed
hand sprain and released appellant to full duty as of January 6, 2010.
By decision dated February 9, 2010, OWCP denied appellant’s claim on the basis that the
evidence submitted was not sufficient to establish fact of injury.
Subsequently, appellant submitted a December 22, 2009 report by Dr. John T. Chance, a
Board-certified orthopedic hand surgeon, who diagnosed right hand sprain with residual pain
over the third phalanx. Dr. Chance indicated that appellant stepped out of his truck and slipped
on black ice spraining his right hand in the performance of duty as a postal carrier. He placed
appellant in a short-arm splint.
On March 4, 2010 appellant requested an oral hearing via telephone and submitted two
narrative statements dated January 25 and February 3, 2010.
On June 16, 2010 an oral hearing was held via telephone before an OWCP hearing
representative.
By decision dated August 5, 2010, an OWCP hearing representative affirmed the
February 9, 2010 decision, finding that, while appellant established that the incident occurred as
alleged, the evidence he submitted did not establish causal relationship between his right hand
injury and the December 17, 2009 slip and fall incident.
On November 5, 2010 appellant requested reconsideration and submitted additional
evidence, including a September 13, 2010 report by Diana H. Wagman, a physician’s assistant,
indicating that he was seen on December 22, 2009 with an injury sustained while working which
she related was well documented in an initial note and on forms used for workers’ compensation.
He also submitted a December 22, 2009 report by Ms. Brennan, indicating that he was on mail

2

delivery, slipped on ice and injured fingers on his right hand. Appellant also resubmitted a
December 18, 2009 report by Dr. O’Brien and a December 30, 2009 report by Ms. Brennan.
By decision dated January 20, 2011, OWCP denied appellant’s request for
reconsideration of the merits finding that he did not submit new relevant and pertinent new
evidence, did not show that OWCP erroneously applied or interpreted a point of law nor
advanced a point of law or a fact not previously considered by OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.2 OWCP, through regulations, has imposed limitation on
the exercise of its discretionary authority under section 8128(a).3
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument is already in the case record.7
ANALYSIS
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; he has not advanced a relevant legal argument not previously
considered by OWCP; and he has not constituted relevant and pertinent new evidence not
previously considered by OWCP.

2

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

See Annette Louise, 54 ECAB 783, 789-90 (2003).

4

20 C.F.R. § 10.606(b)(2). See A.L., Docket No. 08-1730 (issued March 16, 2009).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

See A.L., supra note 4. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

3

In support of his November 5, 2010 reconsideration request, appellant submitted a
September 13, 2010 report by Ms. Wagman and a December 22, 2009 report by Ms. Brennan.
The Board finds that submission of these reports did not require reopening his case for merit
review. OWCP denied appellant claim based on the lack of supportive medical evidence. These
reports do not constitute medical evidence as physician’s assistants are not physicians under
FECA.8 As the underlying issue is medical in nature, these reports are not sufficient to require
OWCP to reopen the claim for consideration of the merits.
Appellant also submitted a December 18, 2009 report by Dr. O’Brien and a
December 30, 2009 report by Ms. Brennan. The Board finds that submission of these reports did
not require reopening appellant’s case for merit review because he had submitted the same
reports, which were previously reviewed by OWCP in a decision dated February 9, 2010. As the
reports repeat evidence already in the case record, they are duplicative and do not constitute
relevant and pertinent new evidence. Therefore, appellant has not established a basis for
reopening his case.9
Because appellant only submitted repetitive and duplicative evidence with his request for
reconsideration, the Board finds that OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant failed to submit relevant and pertinent new evidence, a
relevant legal argument not previously considered by OWCP or evidence or argument which
shows that OWCP erroneously applied or interpreted a specific point of law. Therefore, OWCP
properly refused to reopen his claim for further consideration of the merits of his claim under 5
U.S.C. § 8128.

8

5 U.S.C. § 8101(2).

9

D.K., 59 ECAB 141 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the January 20, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

